Mr. Justice Aldrey
delivered the opinion of the Court.
We are moved to dismiss this appeal for lack of jurisdiction in this Court to pass upon it, inasmuch as notice of the appeal has not been served on the adverse party.
The Code of Criminal Procedure provides as follows:
“Sec. 350. — An appeal is taken by filing with the clerk of the court in which the judgment or order appealed from is entered or filed, a notice stating the appeal from the same, and serving a copy thereof upon the attorney of the adverse party.
“Sec. 351. If personal service of the notice can not be made, the judge of the court in which the action was tried, upon proof thereof, may make an order for the publication of the notice in some newspaper for a period not exceeding thirty days. Such publication is equivalent to personal service. ’ ’
According to those provisions notice of the appeal in criminal cases must be served personally on the attorney of the adverse party, and if personal service can not be made, then, by order of the court, service by publication in some newspaper must be made.
The appellant in this case did not make personal service of the notice of the appeal to the attorney of the defendant corporation; and though he tried to serve notice by mail, a *853method not authorized by the criminal procedure, he fails to state that he put the envelope inclosing the notice in the post-office. People v. Rubio, 44 P.R.R. 889.
For the reasons stated the appeal taken must be dismissed.